Electronically Filed
                                                     Supreme Court
                                                     SCPR-XX-XXXXXXX
                                                     27-SEP-2021
                                                     09:07 AM
                                                     Dkt. 7 OGP


                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE AMY M. WASSON, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition to resign and

surrender license to practice law in the State of Hawai#i, filed

by attorney Amy M. Wasson, pursuant to Rule 1.10 of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), and the

affidavits submitted in support thereof, we conclude that

Petitioner Wasson has fully complied with the requirements of

RSCH Rule 1.10.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Wasson, attorney number 5899, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order.

          DATED:   Honolulu, Hawai#i, September 27, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2